
	

113 SRes 162 ES: Expressing the sense of the Senate with respect to childhood stroke and recognizing May 2013 as “National Pediatric Stroke Awareness Month”. 
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		1st Session
		S. Res. 162
		In the Senate of the United States,
		
			June 4,
			 2013.
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to childhood stroke and recognizing May 2013 as National
		  Pediatric Stroke Awareness Month. 
	
	
		Whereas
			 a stroke, also known as cerebrovascular disease, is an acute neurologic injury
			 that occurs when the blood supply to a part of the brain is interrupted by a
			 clot in the artery or a burst of the artery;
		Whereas
			 a stroke is a medical emergency that can cause permanent neurologic damage or
			 even death if not promptly diagnosed and treated;
		Whereas
			 stroke occurs in approximately 1 out of every 3,500 live births, and has an
			 overall annual incidence of 4.6 per 100,000 children age 19 and under;
		Whereas
			 a stroke can occur before birth;
		Whereas
			 stroke is among the top 12 causes of death for children between the ages of 1
			 and 14 in the United States;
		Whereas
			 20 to 40 percent of children who have suffered a stroke die as a result;
		Whereas
			 stroke recurs within 5 years in 10 percent of children who have had an ischemic
			 or hemorrhagic stroke;
		Whereas
			 the death rate for children who experience a stroke before the age of 1 year is
			 the highest out of all child age groups;
		Whereas
			 there are no approved therapies for the treatment of acute stroke in infants
			 and children;
		Whereas
			 approximately 60 percent of infants and children who have a pediatric stroke
			 will have serious, permanent neurological disabilities, including paralysis,
			 seizures, speech and vision problems, and attention, learning, and behavioral
			 difficulties;
		Whereas
			 those disabilities may require ongoing physical therapy and surgeries;
		Whereas
			 the permanent health concerns and treatments resulting from strokes that occur
			 during childhood and young adulthood have a considerable impact on children,
			 families, and society;
		Whereas
			 not enough is known about the cause, treatment, and prevention of pediatric
			 stroke;
		Whereas
			 medical research is the only means by which the people of the United States can
			 identify and develop effective treatment and prevention strategies for
			 pediatric stroke; and
		Whereas
			 early diagnosis and treatment of pediatric stroke greatly improves the chances
			 that the affected child will recover and not experience a recurrence: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes May 2013 as National
			 Pediatric Stroke Awareness Month;
			(2)urges the people of the United States to
			 support the efforts, programs, services, and organizations that work to enhance
			 public awareness of pediatric stroke;
			(3)supports the work of the National
			 Institutes of Health in pursuit of medical progress on the matter of pediatric
			 stroke; and
			(4)urges continued coordination and
			 cooperation between the Federal Government, State and local governments,
			 researchers, families, and the public to improve treatments and prognoses for
			 children who suffer strokes.
			
	
		
			
			Secretary
		
	
